IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

RICHARD GEASLAND,

Petitioner, OPINION and ORDER

Vv.

UNITED STATES OF AMERICA, 19-cv-18-jdp

Respondent.

 

Petitioner Richard Geasland filed a motion under 28 U.S.C. § 2255 to vacate his
sentence for possession of child pornography. Geasland contended that he should not have
been subjected to a ten-year mandatory minimum sentence as a repeater under 18 U.S.C.
§ 2252(b)(2) because his prior Wisconsin conviction for first-degree sexual assault that
triggered that enhancement encompassed a broader range of victim (children 13 and younger)
than the analogous federal statute (children 12 and younger).

I previously granted Geasland’s motion to stay the case pending the Court of Appeals
for the Seventh Circuit’s decision in United States v. Kraemer, No. 18-2454 (7th Cir.), a habeas
case involving a newer version of the sexual-assault statute under which Geasland was
convicted. The court was presented with the question of how closely related the predicate state
offense needed to be to its federal analogue to qualify under § 2252(b)(2) as “relating to”
various sex crimes involving minors. The court issued its decision, concluding that a state crime
does not have to precisely match the federal crime to count as a predicate offense. Kraemer, 933
F.3d 675, 684 (7th Cir. 2019). In particular, the court concluded that Kraemer’s Wisconsin
first-degree sexual assault conviction counted as a predicate offense despite the 13-year-old

versus 12-year-old victim-age difference in the statutes. Id. (“Mr. Kraemer’s Wisconsin
conviction for first-degree sexual assault is one ‘relating to’ abusive sexual conduct involving a
minor despite a slight difference in the maximum age of the victim under state and federal
law.”).

That was not the ruling that Geasland was hoping for when he asked for a stay. He has
now filed a motion to dismiss his § 2255 petition. Dkt. 6. The government does not oppose
the motion to dismiss, but it asks that the court condition the dismissal on Geasland’s
agreement that this § 2255 petition should count as his first such petition, potentially
preventing him from filing future § 2255 motions as second or successive petitions. See, e.g.,
Potts v. United States, 210 F.3d 770, 770 (7th Cir. 2000) (section 2255 petitioner cannot avoid
second-or-successive-petition bar by withdrawing first petition after he becomes aware that
petition will be denied on the merits). Geasland did not file a reply by the deadline set by the
court, so he has waived an argument to the contrary. The decision in Kraemer would doom his
current petition on the merits. I will grant Geasland’s motion to dismiss his petition, and I will
count the petition as Geasland’s first § 2255 petition, which may limit his ability to file future

habeas petitions.

ORDER
IT IS ORDERED that Petitioner Richard Geasland’s motion to dismiss his petition
under 28 U.S.C. § 2255, Dkt. 6, is GRANTED.
Entered December 13, 2019.
BY THE COURT:

/s/

 

JAMES D. PETERSON
District Judge

2
